       Case 1:21-cr-00002-JAJ-HCA Document 36 Filed 08/22/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA


 UNITED STATES OF AMERICA,
                  Plaintiff,                                Case No. 1:21-cr-02-JAJ-HCA
 v.
                                                         DEFENDANT’S SENTENCING
                                                              MEMORANDUM
 JOHN ALLEN LINDEMAN, JR.,
                  Defendant.

       Defendant John Allen Lindeman, Jr. faces sentencing based on his guilty plea to prohibited

person in possession of a firearm (Count 1). PSR ¶¶ 1, 2.

       I.      EXHIBITS AND WITNESSES

       Mr. Lindeman does not intend to offer any testimony. He intends to file as an exhibit the

sentencing order from the related State Court sentence referenced in paragraph 48 of the PSR.

       II.     ISSUES AND OUTSTANDING PSR OBJECTIONS

There are no outstanding PSR objections. The Court needs to determine the appropriate sentence

under 18 U.S.C. § 3553(a), whether the Court will adjust its sentence pursuant to U.S.S.G.

5G1.3(b) and whether the sentence in this case will run concurrent or consecutive to the related

State Court sentence imposed in Dkt. #FECR164110 in the Iowa District Court for

Pottawattamie County. PSR ¶48

       III.    ARGUMENT AS TO SENTENCE

       Mr. Lindeman’s guideline range is 63 to 78 months’ imprisonment based on a total offense

level of 19 and a criminal history category of VI. PSR ¶ 116. His statutory maximum is ten years

in prison. Id. ¶ 115. The guideline range for supervised release is one to three years. Id. ¶ 119.




                                                 1
       Case 1:21-cr-00002-JAJ-HCA Document 36 Filed 08/22/21 Page 2 of 3




       Mr. Lindeman acknowledges that his record and the circumstances of his arrest do not

support a downward variance. He does ask the Court to impose sentence within the above stated

range and further asks the Court to adjust its sentence pursuant to USSG § 5G1.3 for any period

of imprisonment credited towards his related State Court sentence. PSR ¶ 48. Because the State

Court sentence included another offense (Interference with Official Acts-Firearm) that is relevant

conduct to the instant offense (Enhancement for Reckless Endangerment During Flight – PSR ¶

20) the guidelines mandate that the Court adjust its sentence for any period of imprisonment

already served which will not be credited towards the federal sentence. The guidelines also

mandate that the sentence be served concurrent to the undischarged State Court sentence. USSG

§ 5G1.3(b)(1)&(2). By statute the BOP will not give credit towards the federal sentence for any

time credited towards another sentence. 18 USC § 3585(b).

       Statutory authority differs with the Guidelines in that it does not mandate the Court run its

sentence concurrent but directs the Court to consider the 18 USC §3553(a) factors in determining

whether its sentence will run concurrent or consecutive to any other undischarged terms of

imprisonment. 18 USC § 3584.

       Lindeman’s criminal history and the circumstances of this offense contain a number of

aggravating factors. However, there are equally significant mitigating factors.

       Growing up with parents who expose you to illicit drug use, drug dealing and criminality

does not excuse your own crimes. Being separated from your siblings and placed in foster homes

where you suffer further abuse does not justify running from the police. It does however support

the Court’s consideration of imposing sentence at the low to mid-level of the 63-78-month range.




                                                2
       Case 1:21-cr-00002-JAJ-HCA Document 36 Filed 08/22/21 Page 3 of 3




       IV.     CONCLUSION

       The defendant asks the Court to impose sentence within the 63-78-month range, to adjust

its sentence accordingly and to run its sentence concurrent with his undischarged State court

sentence.

                                             Respectfully submitted,


                                             FEDERAL DEFENDER'S OFFICE
                                             701 Pierce Street, Suite 400
                                             Sioux City, Iowa 51101-1036
                                             Telephone: (712) 252-4158
                                             E-mail: Mike_Maloney@fd.org

                                             By: /s/ Michael F. Maloney
                                             MICHAEL F. MALONEY
                                             ATTORNEY FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2021, I electronically filed this document with the
Clerk of Court using the ECF system, which will serve it on the appropriate parties.

                                             /s/ Michael F. Maloney




                                                3
